NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                          JUN 24 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

JACQUELINE DEAN; MELANIE                         No.    18-55982
BARBER, on behalf of themselves and all
others similarly situated,                       D.C. No.
                                                 5:15-cv-00107-JGB-RAO
                Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

COLGATE-PALMOLIVE COMPANY,

                Defendant-Appellee.

                    Appeal from the United States District Court
                        for the Central District of California
                     Jesus G. Bernal, District Judge, Presiding

                        Argued and Submitted June 7, 2019
                               Seattle, Washington

Before: BEA and NGUYEN, Circuit Judges, and MÁRQUEZ,** District Judge.

      Jacqueline Dean and Melanie Barber (“Appellants”) appeal the denial of

their class certification motion, as well as the denial of their motion to modify the

district court’s scheduling order to allow for a renewed motion for class

certification. The district court had jurisdiction under 28 U.S.C. § 1332(d), and we

      *
              This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Rosemary Márquez, United States District Judge for
the District of Arizona, sitting by designation.
have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion.

Somers v. Apple, Inc., 729 F.3d 953, 959 (9th Cir. 2013) (“We review a district

court’s denial of a motion for class certification for abuse of discretion.”); DRK

Photo v. McGraw-Hill Glob. Educ. Holdings, LLC, 870 F.3d 978, 982 (9th Cir.

2017) (“We review a district court’s denial of a motion to modify a scheduling

order for abuse of discretion.”). The facts are known to the parties so we will not

recount them here. We affirm the district court as to both orders.

      1. The district court did not abuse its discretion when it required Appellants

to show, as a constitutional threshold for application of California law classwide,

“that California has ‘significant contact or significant aggregation of contacts’ to

the claims of each class member.” Mazza v. Am. Honda Motor Co., 666 F.3d 581,

589 (9th Cir. 2012) (quoting Wash. Mut. Bank, FA v. Superior Court, 15 P.3d
1071, 1080 (Cal. 2001)); see also Phillips Petroleum Co. v. Shutts, 472 U.S. 797,

821–22 (1985) (“Kansas must have a ‘significant contact or significant aggregation

of contacts’ to the claims asserted by each member of the plaintiff class, contacts

‘creating state interests,’ in order to ensure that the choice of Kansas law is not

arbitrary or unfair.”) (quoting Allstate Ins. Co. v. Hague, 499 U.S. 302, 312–13

(1981)). Nor did the district court abuse its discretion by denying class certification

based upon its finding that Appellants had failed to satisfy this burden.

      2. District courts have broad discretion and the “inherent authority to


                                           2
manage their dockets and courtrooms with a view toward the efficient and

expedient resolution of cases.” Dietz v. Bouldin, 136 S. Ct. 1885, 1892 (2016);

Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002). Based upon a

finding that Appellants had “failed to exercise sufficient diligence to merit

amending the scheduling order[,]” the district court acted within its discretion

when it denied Appellants’ request to modify the scheduling order to allow for a

renewed class certification motion. Zivkovic, 302 F.3d at 1087 (“If the party

seeking the modification ‘was not diligent, the inquiry should end’ and the motion

to modify should not be granted.”) (quoting Johnson v. Mammoth Recreations,

Inc., 975 F.2d 604, 609 (9th Cir. 1992)).

      AFFIRMED.




                                            3